PD-1529-15
                        Afo.AS- if*6CT?7- CK


 P^iCWagL J, POARBLE             *                  X/J "THE Te*As C*ufCT
     PeTxT-Xm/eR                  ^                 ^p
                                                             RECEIVED IU
Vs                                                 tRxrru^lET/5ip»(i!^APPEALS
                                                               NOV 24 2015
TWe STATe AF TEXAS
                                                            AbelAcosta, Clerk
           P767xbk) 7b SLisPe/^) 7fof RuLg qo^, Pufeu^T Tb TtAf



     Cd/>7e McLU^/^Ad. j; GARBLE, pErxTx^eft xm^He Ab6V£
     STV^O A«D MUPlbEfaJ CAUSE, AwD P7oW£ Ttas f^^AbLe
     ^0L/«r T6 SUS&A/A TRAP Kult °l£ NumbERs. WCatoES*
     THE*** UlOULO teterR,^/ sltei 7% Fd^^^«NALAPPEALS
            fACTS'Sl/PfolteEdfl- fnoedl FA^CTti /teAllgST      Abel Acosta, Clerk
  •famx>tif=R as t&utXHEd atihl P^AisKy uurr AT 387a P/h S5^~
  Pl£A^ M PiAA/MeK 76 (V)Afc CaPx£S FDR AFfeKDERs FdR
  £.e3AL HeASo/OS,
  AdcbrawAOX, becAasE 773XAS oePaktajeaJT af Cflx/^Ai Justice
 i& UA/Abl£ 7b W aa// Aiflstnfe VENdER\ /tenc/ 77)' ^AKe &&S.
^Pnrhf^LZ mmi£J L SWE 7l/£ A!»V£ PACTS UNDE& PenklT/
 &F PeKTl/RV*


                                                   sx3hJATuu w a £ towrr.




                           PAaelAFa
   x:, CdhrxF/ 77UT ATRuE J\m£> CoRRECT CoW £>F THIS
       P767a:c^\ PLcAdxWaS LjAs FoRbJAfolEcl Tt>~TVi E PoLl6UmJ3
       PaRTY PlEPlbEtf To T^xS LeSAL PitoCEEclxJst3.
    ehceojTec/ Ttijs,^   cky &P NlM/irvibiR. So 15


                                       ^oU X Hnr\oiiU,
                                       sxa^/rru^E &F affxawft




76' DaUas Cclin/TY DxsTttEir ATTokKlt/ bPFuCE
    F£Ak/K C/IoljLeV (kjRT £Lcia,
    H55 M. RxvEtFRoKiT Blvd. Lfl FT
     D Allas JhLAs n&cn «4m




                         pfi&E &6F a